*678The penalty of striking a pleading for failure to comply with an order of disclosure (CPLR 3126 [3]) is an extreme one which is warranted only where the failure has been willful or contumacious (Bassett v Bando Sangsa Co., 103 AD2d 728; Oppenheim & Macnow v Worth, 103 AD2d 687; Joseph v Roller Castle, 100 AD2d 839; Battaglia v Hofmeister, 100 AD2d 833; cf. Baumann v Dee, 100 AD2d 504). Under the facts and circumstances of this . case, we conclude that defendant should be granted one final opportunity to comply with the discovery order within the time we have prescribed (Joseph v Roller Castle, supra).
In the event defendant fails to so comply, its answer shall be stricken. Titone, J. P., Bracken, Rubin and Lawrence, JJ., concur.